As it did not appear before the County Court that the People would lose no rights in this proceeding by the vacation of the forfeiture of the bond, we think the order was improvidently granted. It is true that a new criminal proceeding may be instituted against Dardin, but there is nothing to show that he is now within the jurisdiction of the courts of this State, and that a new warrant after issuance can be executed without unnecessary trouble to the district attorney. The order of the County Court of Kings county is, therefore, reversed, without prejudice to a renewal of the application for the remission of the forfeiture on proofs showing that the People would not be hampered thereby. Jenks, P. J., Burr, Carr, Stapleton and Putnam, JJ., concurred.